     Case 2:21-cv-00027-WBS-CKD Document 11 Filed 03/31/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT ALAN GIBBS,                                 No. 2:21-cv-0027 WBS CKD P
12                       Petitioner,
13            v.                                         ORDER AND
14    SHASTA COUNTY SUPERIOR COURT,                      FINDINGS AND RECOMMENDATIONS
15                       Respondent.
16

17           Petitioner has filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

18   On February 23, 2021, the court recommended that this action be dismissed for plaintiff’s failure

19   to pay the filing fee for this action or submit a request to proceed in forma pauperis. As petitioner

20   has now paid the filing fee, the court’s recommendation will be vacated.

21           Under Rule 4 of the Rules Governing Section 2254 Cases, the court must review all

22   petitions for writ of habeas corpus and summarily dismiss any petition if it is plain that the

23   petitioner is not entitled to relief. The court has conducted that review.

24           The exhaustion of state court remedies is a prerequisite to the granting of a petition for

25   writ of habeas corpus. 28 U.S.C. § 2254(b)(1). A petitioner satisfies the exhaustion requirement

26   by providing the highest state court with a full and fair opportunity to consider all claims before

27   presenting them to the federal court. Picard v. Connor, 404 U.S. 270, 276 (1971).

28   /////
                                                        1
     Case 2:21-cv-00027-WBS-CKD Document 11 Filed 03/31/21 Page 2 of 3


 1           Petitioner’s petition for writ of habeas corpus reveals he has not exhausted state court

 2   remedies with respect to any of his claims. Accordingly, the petition must summarily be

 3   dismissed.

 4           The court notes that petitioner has requested that he be permitted to file documents

 5   electronically in this matter. In light of the foregoing, petitioner’s request will be denied. If this

 6   action does proceed further on petitioner’s claims, petitioner may renew his request.

 7           In accordance with the above, IT IS HEREBY ORDERED that:

 8           1. The court’s February 23, 2021 findings and recommendations are vacated;

 9           2. Petitioner’s motion for leave to proceed in forma pauperis (ECF No. 8) is denied as

10   moot.

11           3. Petitioner’s request that he be permitted to file documents in this action electronically

12   (ECF No. 9) is denied without prejudice.

13           IT IS HEREBY RECOMMENDED that:

14           1. Petitioner’s petition for a writ of habeas corpus be dismissed for failure to exhaust state

15   court remedies; and

16           2. This case be closed.

17           These findings and recommendations are submitted to the United States District Judge

18   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

19   after being served with these findings and recommendations, petitioner may file written

20   objections with the court. Such a document should be captioned “Objections to Magistrate
21   Judge’s Findings and Recommendations.” In his objections petitioner may address whether a

22   certificate of appealability should issue in the event he files an appeal of the judgment in this

23   case. See Rule 11, Federal Rules Governing Section 2254 Cases (the district court must issue or

24   deny a certificate of appealability when it enters a final order adverse to the applicant). Where, as

25   here, a habeas petition is dismissed on procedural grounds, a certificate of appealability “should

26   issue if the prisoner can show: (1) ‘that jurists of reason would find it debatable whether the
27   district court was correct in its procedural ruling;’ and (2) ‘that jurists of reason would find it

28   debatable whether the petition states a valid claim of the denial of a constitutional right.’” Morris
                                                         2
     Case 2:21-cv-00027-WBS-CKD Document 11 Filed 03/31/21 Page 3 of 3


 1   v. Woodford, 229 F.3d 775, 780 (9th Cir. 2000) (quoting Slack v. McDaniel, 529 U.S. 473, 484

 2   (2000)). Petitioner is advised that failure to file objections within the specified time may waive

 3   the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 4   Dated: March 31, 2021
                                                      _____________________________________
 5
                                                      CAROLYN K. DELANEY
 6                                                    UNITED STATES MAGISTRATE JUDGE

 7

 8

 9
     1
10   gibb0027.fte

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
